                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

JOHN H. WOODRING, JR.                    :

                 Plaintiff               :     CIVIL ACTION NO. 16-2253

        v.                               :          (JUDGE MANNION)

NANCY A. BERRYHILL1                      :

                 Defendant               :

                                MEMORANDUM

   I.        INTRODUCTION

        John H. Woodring, Jr. (“Woodring”) brings this action pursuant to 42

U.S.C. §405(g) and §1383(c)(3) to review the final decision of the

Commissioner of Social Security (“Commissioner”) partially denying his claim

for Social Security Income Benefits (“SSI”) and Social Security Disability


        1
         On January 23, 2017, Nancy A. Berryhill became the Acting
Commissioner of Social Security. On March 6, 2018, the Government
Accountability Office stated that, as of November 17, 2017, Ms. Berryhill’s
status violated the Federal Vacancies Reform Act, which limits the time a
position can be filled by an acting official and “[t]herefore Ms. Berryhill was not
authorized to continue serving using the title of Acting Commissioner...”
Violation of the Time Limit Imposed by the Federal Vacancies Reform Act of
1988 Commissioner, Social Security Administration. Government
Accountability Office. March 6, 2018. However, Ms. Berryhill continues to
functionally lead the Social Security Administration from her position of record
as Deputy Commissioner of Operations. Pursuant to Federal Rule of Civil
Procedure 25(d), Nancy A. Berryhill is substituted for Carolyn W. Colvin,
Acting Commissioner of Social Security, as the defendant in this suit.
Insurance Benefits (“DIB”). (Doc. 1, at 1). Woodring was awarded SSI and DIB

from March 21, 2012 through December 18, 2013. (Doc. 12-2, at 42). The

Administrative Law Judge (“ALJ”) restricted Woodring’s award of benefits to

the above time period because he determined that Woodring experienced a

medical improvement, which rendered Woodring no longer disabled or entitled

to benefits as of December 19, 2013. (Doc. 12-2, at 35). Woodring alleges that

any medical improvement he experienced was only temporary, which does not

qualify as substantial evidence to support a finding of medical improvement.

(Doc. 15, at 19). In addition, Woodring alleges that the ALJ erred by failing to

include Woodring’s need to use a cane in his residual functional capacity

(“RFC”) assessment. (Doc. 15, at 21).

      The record in this action has been reviewed pursuant to 42 U.S.C.

§405(g) to determine whether there is substantial evidence to support the

Commissioner’s decision partially denying the Woodring’s claim for DIB and

SSI under the Social Security Act (“Act”). 42 U.S.C. §§401-433, 42 U.S.C.

§§1381-1383f.

      For the reasons set forth here, the Commissioner’s decision will be

AFFIRMED IN PART and REVERSED IN PART. This case will be

REMANDED to the Commissioner.




                                     -2-
  II.     BACKGROUND

        Woodring applied for SSI and DIB alleging he became disabled on

March 21, 2012. (Doc. 12-2, at 24). After submitting evidence and testifying

before an ALJ, Woodring was only awarded benefits from his alleged onset

date through December 18, 2013 because, according to the ALJ, Woodring’s

disability ended. (Doc. 12-2, at 41-42). Woodring now appeals and seeks to

reverse that unfavorable portion of the ALJ’s decision. (Doc. 15, at 23).

        Woodring filed his applications for DIB and SSI on June 6, 2013. (Doc.

12-2, at 24). Those applications were denied on October 9, 2013 and

Woodring requested a hearing before an ALJ. (Doc. 12-2, at 24). The ALJ

conducted a hearing on December 3, 2014 where he took testimony from

Woodring and a vocational expert. (Doc. 12-2, at 24). On May 26, 2015, the

ALJ issued a decision finding the Woodring was disabled from March 21, 2012

through December 18, 2013. (Doc. 12-2, at 20-42). The ALJ denied

Woodring’s request for benefits after December 19, 2013. (Doc. 12-2, at 20-

42). Woodring requested review by the Appeals Council, but they denied his

request, thereby making the ALJ’s decision the final determination of the

Commissioner. (Doc. 12-2, at 1-6).

        Woodring filed his complaint challenging the ALJ’s determinations on

November 8, 2016. (Doc. 1). He filed his brief on April 3, 2017 (Doc. 15) and


                                      -3-
the Commissioner filed her brief on April 26, 2017. (Doc. 16). Woodring

subsequently filed a reply brief. (Doc. 17). The case is now ripe for the court’s

ruling.



   III.     STANDARD OF REVIEW

          When reviewing the final decision of the Commissioner, the court’s

review is limited to determining whether her decision is supported by

substantial evidence. 42 U.S.C. §§405(g), 1383(c)(3). Substantial evidence

“does not mean a large or considerable amount of evidence, but rather such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). It is less than a

preponderance of the evidence but more than a mere scintilla. Richardson v.

Perales, 402 U.S. 389, 401 (1971). A single piece of evidence is not

substantial evidence if the Commissioner ignores countervailing evidence or

fails to resolve a conflict created by the evidence. Mason v. Shalala, 994 F.2d

1058, 1064 (3d Cir. 1993) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d

Cir. 1983). The Commissioner must indicate which evidence was accepted,

which evidence was rejected, and the reasons for rejecting certain evidence.

Johnson v. Commissioner of Social Security, 529 F.3d 198, 203 (3d Cir.


                                      -4-
2008). Therefore, a reviewing court must scrutinize the record as a whole.

Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981).



   IV.     DISABILITY DETERMINATION PROCESS

         A five-step process is required to determine if an applicant is disabled

under the Act. The Commissioner must sequentially determine: (1) whether

the applicant is engaged in substantial gainful activity; (2) whether the

applicant has a severe impairment; (3) whether the applicant’s impairment

meets or equals a listed impairment; (4) whether the applicant’s impairment

prevents the applicant from doing past relevant work, and (5) whether the

applicant’s impairment prevents the applicant from doing any other work. 20

C.F.R. §§404.1520, 416.920.



   V.       THE ALJ’S DECISION

         The ALJ found that Woodring met the insured status requirements of the

Act through December 31, 2014. (Doc. 12-2, at 24). The ALJ also determined

that Woodring was “a person closely approaching advanced age” under 20

C.F.R. §404.1563. (Doc. 12-2, at 33). Additionally, the ALJ found that

Woodring has a high school education, can communicate in English, has job

skills that do not transfer to other occupations within the RFC, and that he was


                                       -5-
disabled, as defined by the Act, from March 21, 2012 through December 18,

2013. (Doc. 12-2, at 33).

      Using the above-outlined disability determination process, the ALJ found

that Wooding has not engaged in substantial gainful activity since March 21,

2012, the onset date of Woodring’s disability. (Doc. 12-2, at 28). Next, the ALJ

determined that Woodring had the severe impairments of degenerative disc

disease of the lumbosacral spine, generalized osteoarthritis, major depressive

disorder, and bipolar affective disorder. (Doc. 12-2, at 28). The ALJ stated that

Woodring’s impairments do not meet or medically equal the severity of an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Doc. 12-2, at

30), but his impairments prevent him from doing any past relevant work. (Doc.

12-2, at 40). From March 21, 2012 to December 18, 2013, the ALJ found that

Woodring had the residual functional capacity (“RFC”) to perform sedentary

work with the mental capacity to perform routine, repetitive tasks. (Doc. 12-2,

at 30). Residual functional capacity is the individual’s maximum remaining

ability to do sustained work activities in an ordinary work setting on a regular

and continuing basis. See Social Security Ruling 96-8p, 61 Fed. Reg. 34475.

After considering Woodring’s age, education, work experience, and RFC, the

ALJ determined there were no jobs existing in significant numbers that

Woodring could perform. (Doc. 12-2, at 33). Thus, the ALJ concluded that


                                      -6-
Woodring was disabled for the period between March 21, 2012 and December

18, 2013. (Doc. 12-2, at 33). However, the ALJ further concluded that

Woodring experienced a medical improvement and that as of December 19,

2013, Woodring retained the RFC to perform light work with certain limitations

and therefore was no longer disabled under 20 C.F.R. §§404.1567(b),

416.967(b). (Doc. 12-2, at 36) (Doc. 12-2, at 41).

      The ALJ reasoned that because Woodring’s RFC increased and allowed

him to perform light work that his medical improvement was related to his

ability to work. (Doc. 12-2, at 36). In addition, the ALJ’s findings included the

nonexertional limitations that Woodring’s work be unskilled, consist of routine,

repetitive tasks, and involve no interaction with the public. (Doc. 12-2, at 36).

Woodring was further limited to avoid frequent climbing of ramps and stairs,

balancing, stooping, kneeling, crouching, and occasional crawling. (Doc.12-2,

at 36). He should never climb ladders, ropes or scaffolding, or reach above

shoulder level bilaterally. (Doc. 12-2, at 36). Finally, Woodring should have no

exposure to hazards such as unprotected heights and dangerous equipment

and no concentrated exposure to vibration, cold temperatures, dampness,

wetness, fumes, odors, dusts, gases or poor ventilation. (Doc. 12-2, at 37).




                                      -7-
   VI.     DISCUSSION

         At issue here is whether the ALJ’s finding—that Woodring experienced a

medical improvement on December 19, 2013 enabling him to perform light

work—is supported by substantial evidence. In his appeal, Woodring asserts

that any medical improvement he experienced regarding his hands was only

temporary and that the ALJ failed to include any restrictions regarding

Woodring’s use of his hands and use of a cane in his second RFC, so

Woodring’s benefits should not cease as of December 18, 2013. (Doc. 15, at

19-20).

         When determining a claimant’s RFC, the ALJ must consider all relevant

evidence, including medical evidence of record and the claimant’s subjective

complaints. 20 C.F.R. §404.1545(a). The responsibility for determining a

claimant’s RFC at the hearing level is reserved for the ALJ. 20 C.F.R.

§404.1546. The final responsibility for determining the RFC is reserved for the

Commissioner, who will not give any special significance to the source of

another opinion on this issue. 20 C.F.R. §404.1527(e)(2)-(3).

         As discussed briefly above, the ALJ, in this case, formed two RFC’s

regarding Woodring. First, he concluded that Woodring could perform less

than a full range of sedentary work from March 12, 2012 through December

18, 2013. (Doc. 12-2, at 30). Then, the ALJ found that Woodring had a


                                       -8-
medical improvement on December 19, 2013, which enabled him to perform

light work, as reflected in his second RFC. (Doc. 12-2, at 36-37). “As is

normally the case, [these conclusions were] based in large measure on the

testimony provided by the vocational expert.” Rutherford v. Barnhart, 399 F.3d

546, 553 (3d Cir. 2005).

      Testimony of vocational experts in disability determination
      proceedings typically includes, and often centers upon, one or
      more hypothetical questions posed by the ALJ to the vocational
      expert. The ALJ will normally ask the expert whether, given
      certain assumptions about the claimant’s physical capability, the
      claimant can perform certain types of jobs, and the extent to which
      such jobs exist in the national economy. While the ALJ may
      proffer a variety of assumptions to the expert, the vocational
      expert’s testimony concerning a claimant’s ability to perform
      alternative employment may only be considered for purposes of
      determining disability if the question accurately portrays the
      claimant’s individual physical and mental impairments. Thus the
      expert must have evaluated claimant’s particular impairments as
      contained in the record.

Id. (quoting Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984)

(emphasis added)). While the ALJ does not need to submit every impairment

alleged by a claimant to the ALJ, they must convey all of a “claimant’s credibly

established limitations.” Rutherford, 399 F.3d at 554. “Limitations that are

medically supported and otherwise uncontroverted in the record, but that are

not included in the hypothetical question posed to the expert, preclude

reliance on the expert’s response. Id. (citing Burns v. Barnhart, 312 F.3d 113,

123 (3d Cir. 2002)). Even if medically supported limitations are contradicted by

                                     -9-
other evidence, “the ALJ can chose to credit portions of the existing evidence

but ‘cannot reject evidence for no reason or for the wrong reason.’”

Rutherford, 399 F.3d at 554 (quoting Mason v. Shalala, 994 F.2d 1058, 1066

(3d Cir. 1993)).

      In establishing Woodring’s first RFC, the ALJ assigned significant weight

to the opinions of Drs. Haq and Digamber. (Doc. 12-2, at 32). Woodring began

treating with Dr. Haq on March 12, 2012, who diagnosed Woodring with

Heberden’s nodes and sixty percent grip strength in both hands. (Doc. 12-7, at

300). Dr. Haq indicated that Woodring’s abilities to reach, handle, and finger

are affected by his impairments. (Doc. 12-2, at 32). On August 20, 2013,

Woodring was assessed by Dr. Digamber, who determined that he had

Herberden’s nodes, a very weak grip, and could not extend his fingers

completely or make a formed fist. (Doc. 12-7, at 326). While Woodring was

able to “open a jar, open a door, pick up coins, write, and use [his] hands to

button and unbutton without problem,” (Doc. 12-7, at 329), Dr. Digamber’s

impression was that Woodring was unable to make a firm grip and tended to

drop things. (Doc. 12-7, at 331). During a physical examination, Dr. Digamber

noted that Woodring was unable to stand, rise from the seated position or step

up and down from the exam table without difficulty or assistive devices. (Doc.

12-7, at 327). As Dr. Digamber described, “[w]ithout the cane the claimant’s


                                    - 10 -
gait is unsteady and the claimant walks with a limp and also walks like a

duck.” (Doc. 12-7, at 330). Although the ALJ did acknowledge Dr. Digamber’s

opinion—that Woodring required a cane for ambulation— in his decision; the

ALJ did not mention that on the same page of the medical records, Dr.

Digamber also indicated that Woodring’s cane was medically necessary. (Doc.

12-7, at 334). As support for the opinions of Drs. Haq and Digamber, the ALJ

cited medical evidence demonstrating Wooding’s Herberden’s nodes, inability

to make a fist or straighten his hands, the decreased sensation of his

forearms, hands, and feet, the unsteadiness of his gait necessitating that he

use a cane, and the effect that pain, depression and difficulty sleeping had

upon his functional abilities. (Doc. 12-2, at 32).

      While the first RFC does not directly indicate which individual limitations

that the ALJ believed Woodring possessed, the significant weight given to Dr.

Digamber’s opinion and the supporting medical evidence relating to

Woodring’s need to use a cane cited by the ALJ, indicate that he considered

the cane to be one of Woodring’s limitations. At no point throughout the

hearing did the ALJ inform the vocational expert about Woodring’s need to

use a cane or his unsteady gait requiring him to use a cane. Because the ALJ

failed to tell the vocational expert about Woodring’s need to use a cane or

anything relating to his limitation that is supported by medical evidence, the


                                     - 11 -
ALJ erred by using the vocational expert’s opinion to support his disability

determination. See Rutherford, 399 F.3d at 554 (citing Burns v. Barnhart, 312

F.3d 113, 123 (3d Cir. 2002)). Nonetheless, this error is harmless to the ALJ’s

decision to award Woodring benefits from March 21, 2012 through December

18, 2013. Not only did neither party contest the ALJ’s initial award of benefits

in their briefs, but also additional information regarding Woodring’s limitations

would serve no other purpose than to provide additional evidence of disability.

Therefore, the Commissioner’s decision to award Woodring benefits from

March 21, 2012 through December 19, 2013 shall be affirmed.

      After finding that Woodring experienced a medical improvement in his

condition, the ALJ formed a second RFC for Woodring. (Doc. 12-2, at 36-40).

This time at step five in the disability determination process, the ALJ found

there are “jobs that exist in significant numbers in the national economy that

the claimant [Woodring] can perform.” (Doc. 12-2, at 41). Specifically, the ALJ

asked the vocational expert whether jobs exist in the national economy for an

individual with Woodring’s age, education, work experience, and RFC. (Doc.

12-2, at 41). Based on the testimony of the vocational expert, the ALJ found

that beginning December 19, 2013, Woodring has been capable of making a

successful adjustment to work; and therefore, is no longer disabled. (Doc. 12-

2, at 41). “While the ALJ may proffer a variety of assumptions to the expert,


                                     - 12 -
the vocational expert’s testimony concerning a claimant’s ability to perform

alternative employment may only be considered for purposes of determining

disability if the question accurately portrays the claimant’s individual physical

and mental impairments.” Rutherford, 399 F.3d at 553-54 (quoting

Podedworny, 745 F.2d at 218). Because the vocational expert did not have

the full picture of Woodring’s limitations, his opinion cannot be relied on by the

ALJ to support a finding that Woodring is no longer disabled. See Rutherford,

399 F.3d at 554 (citing Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002)).

Thus, the Commissioner’s decision to terminate Wooding’s benefits as of

December 19, 2013 shall be reversed and this matter will be remanded to the

Commissioner for further investigation.



    VII.     CONCLUSION

        Based on the foregoing, the Commissioner’s decision will be AFFIRMED

IN PART and REVERSED IN PART. This matter shall be REMANDED to the

Commissioner. An appropriate order shall issue.

                                                          s/   Malachy E. Mannion
                                                          MALACHY E. MANNION
                                                          United States District Judge


DATE: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-2253-01.docx



                                                     - 13 -
